Appeal by the defendant from a judgment of the County Court, Westchester County (Murphy, J.), rendered September 23, 1994, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law, by reversing the defendant’s conviction for criminal possession of a controlled substance in the seventh degree, vacating the sentence imposed thereon, and dismissing that count of the indictment; as so modified, the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
As the People correctly concede, upon the defendant’s conviction for the greater count of criminal possession of a controlled substance in the third degree, the conviction for the lesser included count of criminal possession of a controlled substance in the seventh degree should have been dismissed (see, CPL 300.40 [3] [b]).
The defendant’s contentions asserted in his pro se supplemen*460tal brief are either unpreserved for appellate review or without merit. Ritter, J. P., Pizzuto, Friedmann and Luciano, JJ., concur.